Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				     DETAILED ACTION
	The office acknowledges Applicants’ amendments of claims and arguments in response to the office action dated 11/10/2021. Claims 1-3, 5-6, 8-10, 17-18, 23 are pending. Claims 1, 3 and 8 have been amended. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. Arguments, which are directed to withdrawn rejections, are thus rendered moot. The arguments in regards to the reiterated rejections/references from the previous office action have been fully considered and are addressed below. The claim amendments necessitated the modified and/or new rejections presented in this action. The action is made final. The pending claims are examined based on the merits herein. 
				Response to Applicants’ Arguments
	Applicants argue that none of the cited references discloses, suggests or appreciates the mechanism of action relating to treating the claim-recited cancers that applicant has discovered: (1) these drugs are specific for cancer cells with high level of  AKR1B1 or AKR1B10; (2) decreasing reduced glutathione level, as a consequence of increased oxidative stress in the cancerous cells. Thus there is no reason a person of ordinary skill in the art would have a reason to combine any of the disclosure of the cited art with that of measuring the level of AKR1B1 or AKR1B10 to identify patients who would benefit from these drugs or measuring GSH enzyme level to confirm that reduced glutathione level has decreased. Abou Ghalia discloses measuring GSH levels but does NOT disclose measuring GSH levels as part of a cancer treatment regimen. Ma does not disclose the claimed invention, which is to administer a substrate of AKR1B10 or AKR1B1 to increase oxidative stress in cancer cells and confirming success of therapy by measuring reduced glutathione (GSH) enzyme level to confirm that reduced glutathione (GSH) level has decreased. Based on the cited prior art references, applicant fails to see why a person of ordinary skill in the art would: (1) measure the level of AKR1B1 or AKR1B10 prior to treatment; (2) measure GSH enzyme level to confirm that reduced glutathione (GSH) level has decreased; as a consequence of increased oxidative stress in the cancerous cells.
As to Applicants’ arguments that the art do not explicitly teach that the drugs are specific for cancer cells with high level of  AKR1B1 or AKR1B10, it is noted that the drugs diacetyl and glyceraldehyde are known in the art for their effects in tumors e.g. breast cancer. Thus one of ordinary skill in the art would have found it obvious to administer the drugs to breast cancer subjects to obtain therapeutic benefits irrespective of whether its properties are known (i.e. specific for cancers with high level of enzymes) Further, Ma teach the correlation between AKR1B1 and AKR1B10 levels with breast cancer, lung cancer etc. and Zhao explicitly teach that diacetyl and glyceraldehyde are substrates of AKR1B10.
As to the limitations of decreased reduced glutathione level as a consequence of increased oxidative stress in cancerous cells, it is stated that from the reference teachings one of ordinary skill in the art would have found it obvious to administer the same agent as in the instant claims, herein glyceraldehyde in breast cancer subjects. Thus, such administration would result in the same pharmacological effects including resulting in increased oxidative stress in one or more said cancer cells. According to the instant claims, the increased oxidative stress is a result of the administration of therapeutically effective amount of diacetyl or glyceraldehyde in breast cancer subjects with high levels of AKR1B1 or AKR1B10.  The recitation of 'said administration resulting in increased oxidative stress in one or more said cancer cells' is merely a mechanism or outcome of action of treatment. It is noted that "the mechanism [of action] does not have a bearing on the patentability of the invention if the invention is already known or obvious"- Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 1023 (CCPA1979). Applicant's recitation of a mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps. 
	A person of ordinary skill in the art would have found it obvious to measure the AKR1B1 and/or AKR1B10 levels as a biomarker to identify the patient population, here breast cancer subjects as the prior art Ma explicitly teach association of AKR1B1 and/or AKR1B10 levels with breast cancer, lung cancer subjects for example. 
	As to Abou-Ghalia, the reference teaches that increasing GSH content and GST activity might be significant in human cancer activity as indicators resistant to chemotherapy. Abou Ghalia et al. teaches glutathione and its metabolizing enzymes, e,g. g!utathione S~transferase and other metabolizing enzyme(s) are significantly higher in malignant tissues (breast tumor) than in benign breast tissues. Hence one of ordinary skill in the art would have found it obvious from the teachings to measure the GSH level to find the effectiveness of the treatment. In the instant case it would be obvious to a person of ordinary skill in the art that administration of therapeutically effective amount of diacetyl or glyceraldehyde to the same set of subjects (e.g. breast cancer patients) would result in substantially the same pharmacological effects, e.g. reduced !eve! of g!utathione and in increased oxidative stress in one or more of said cancer cells as claimed. Thus the instantly claimed methods would have been obvious over the combined prior art teachings. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2007/0259956), CAS Registry (1984), Zhao et al. (European Journal of Medicinal Chemistry, 2010, vol. 45, pp. 4354-4357), in view of Ma et al. (The J of Biol. Chem, 283, 6, pp 3418-23, 2008) and further in view of Abou Ghalia et al. (Clinical Biochemistry, 33, 8, 657-662, 2000).
Thompson teaches a method of treating individuals identified as having cancer administering a therapeutically effective amount of a tricarboxylate transporter inhibitor, e.g. 2, 3-butanedione (see Abstract, [0021], [0010-11, 13], [0029], [0038-39, 41, 43], clairns 1, 49, 16, 28, 44). Thompson further teach delivery of a tricarboxylate transporter inhibitor sufficient to induce apoptosis in tumor cells in the individual and the tumor will reduce in size or eliminated entirely. The reference teaches the individuals include humans [0067] [0063]. The dosage range would be from about 1~3000 mg for an average 70 kg human [0063]. Thompson teach the term "therapeutically effective amount" is meant to refer to an amount of an active agent or combination of agents effective to ameliorate or prevent the symptoms, shrink tumor size, or prolong the survival of the patient being treated. Determination of a therapeutically effective amount is well within the capabilities of those skilled in the art, especially in light of the detailed disclosure provided herein [0022]. The reference teaches that cancer type includes breast cancer, lung cancer etc. [0103].
CAS registry teaches diacetyl is 2,3~butadione (page 1).
Zhao teach that similar to the other members of the AKR1B subfamily, AKR1B10 reduces a variety of substrates such as glyceraldehyde, diacetyl, methylglyoxal and aromatic aldehydes (see page 4354, first paragraph).
The above references are not explicit in teaching measuring the level of enzyme(s) AKR1B1 or AKR1B10 prior to administration of diacetyl in cancer subjects. 
Ma 2008 teaches AKR1B10 is overexpressed in hepatocellular carcinoma, non-small cell lung carcinoma and in tumorogenic mammary epithelia cells (See abstract, Fig. 1). The reference teaches that tumorigenic formation of human mammary epithelial cells, AKR1B10 is upregulated (p 3418, col. 2, para 2, lines 3-4). Also taught is the measuring AKR1B10 in tumorogenic mammary epithelial cells (RAO-3 cells, see Fig. 1, Materials and Methods). 
From Ma 2008 one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to measure the AKR1B10 level(s) in breast cancer subjects prior to treatment because (i) AKR1B10 is upregulated and overexpressed in mammary epithelial tumorogenic cells  (ii) the reference teach the methods to measure the upregulation levels of the AKR1B10 in cancer cells. A person of ordinary skill in the art would have found it obvious and motivated to measure the AKR1B10 levels in breast cancer subjects as a biomarker to identify breast cancer subjects to provide treatment. 
The above references do not teach the step of measuring reduced g!utathione (GSH) enzyme !eve! to confirm that reduced g!utathione !eve! has decreased.
Abou Ghalia et al. teaches glutathione and its metabolizing enzymes, e,g. g!utathione S~transferase and other metabolizing enzyme(s) are significantly higher in malignant tissues (breast tumor) than in benign breast tissues, ovarian cancer etc. (p 660, coL 1, para ·1 -2), abstract. Further, the reference teaches in materials and methods section (p 657, col. 2), assay procedures to measure glutathione levels and t!1e g!utathione enzyme levels. 
In the instant case, administration of the same agent, here diacetyl from Thompson to treat cancer will function as a substrate for AKR1B10. Abou Ghalia teach elevated levels of g!utathione and g!utathione enzyme !eve! in malignant breast cancer tissues and protocols to measure them. A person of ordinary ski!! in the art wou!d have found it obvious to measure the GSH enzyme levels and GSH levels as in claim 1 to monitor the clinical outcome of the treatment of the AKR1B10 substrate, for e.g., diacety! in breast cancer, As to the !imitation of reduced GSH !evel has decreased, it is noted that the administration of therapeutically effective amount of diacetyl to the same set of subjects (e.g. breast cancer patients) would result in substantially the same pharmacological effects, e.g. reduced !eve! of g!utathione and in increased oxidative stress in one or more of said cancer cells as claimed. 
From the combined prior art teachings a person of ordinary ski!! in the art before the effective filing date of the invention would have found it obvious to administer a therapeutically effective amount of 2, 3-butanedione (diacetyl) for the treatment of breast cancer, lung cancer in human individuals because (i) Thompson teach the use of a therapeutically effective amount of diacetyl tor treating cancer in individuals including human (ii) Zhao teaches diacety! as AKR1B10 substrate (iii) Ma 2008 teaches AKR1B10 is overexpressed in breast cancer, liver, human mammary epithelial cells. Administration of the same agent, here diacetyl to treat lung or breast cancer in a subject will function as a substrate for AKR1B10 and further Zhao teaches diacetyl is a substrate of AKR1B10.
As to the therapeutically effective amount, Thompson teaches therapeutically effective amount of the agent, tricarboxylate transporter inhibitor, e.g. 2, 3-butanedione for the treatment of cancer. Also taught is that dosage range would be from about 1- 3000 mg for the treatment of cancer or for inducing apoptosis in cancer cells. The instant specification in [0018] teach "a therapeutically effective amount" refers to an amount of an agent that provides the desired biological, therapeutic, and/or prophylactic result. That result can be reduction, amelioration, palliation, lessening, delaying, and/or alleviation of one or more of the signs, symptoms, or causes of a disease in a patient, or any other desired alteration of a biological system. Also taught is that the inhibitor of AKR1B10 enzyme level/activity can be administered at a fixed dose or in an mg/kg dose. For e.g. 1 mg/kg dose is administered to 70 kg human that would be 70 mg.
Thompson teaches therapeutically effective amount, further teaches 1-3000 mg which falls within the amount taught by the instant specification. Administration of the same agent (diacetyl) to the same set of subjects (e.g. breast cancer subjects) would result in substantially the same pharmacological effects , e.g. 'said administration results in increased oxidative stress in one or more of said cancer cells' as claimed.
 A person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to administer a therapeutically effective amount of diacetyl in breast cancer subjects from the teachings of Thompson to derive therapeutic benefits in the treatment of breast, lung cancer etc. with a reasonable amount of success. 
Thus claim 1 would have been obvious over the combined prior art teachings.

Claims 2, 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Thompson et al. (US 2007/0259956), CAS Registry (1984), Zhao et al. (European Journal of Medicinal Chemistry, 2010, vol. 45, pp. 4354-4357) in view of Ma et al. (The J of Biol. Chem, 283, 6, pp 3418-23, 2008), further in view of Abou Ghalia et aL (C!inica! Biochemistry, 33, 8, 657-662, 2000) and further in view of Bailey (Chemico-Biological Interactions, 1998, vol. 111-112, pp. 239-254).
Claims 2 and 23 recites further administration of an inhibitor of reduced glutathione (GSH) to said patient.
Thompson, Zhao, Ma 2008 and Abou Ghalia teachings as above.
The references do not teach further administering an inhibitor of reduced glutathione (GSH) such as BSO.
Bailey teach that butathione-sulfoximine (BSO) is a potent specific inhibitor of GSH that significantly enhances the cytotoxicity of many cytotoxic agents (see abstract) and should be considered to be combined with additional cytotoxic agents (see page 252, last paragraph). Bailey in the abstract teaches that the depletion of intracellular level of GSH by BSO significantly enhances the cytotoxicity of many cytotoxic agents. The measurement of GSH levels patients is disclosed by Bailey (See p 243, Fig. 2).
A person of ordinary ski!! in the art before the effective filing date of the invention would have found it obvious to administer BSO in the instant method because it is a potent specific inhibitor of GSH that significantly enhances the cytotoxicity of many cytotoxic agents and should be considered to be combined with additional cytotoxic agents (see page 252, last paragraph).
A person of ordinary skill in the art would have been motivated to further administer BSO (a cytotoxicity agent) in the instant method to reduce glutathione levels. Thus claims 2, 23 would have been obvious over the combined prior art teachings.
 
Claims 3, 8-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2007/0259956), CAS Registry (1984), Zhao et al. (European Journal of Medicinal Chemistry, 2010, vol. 45, pp. 4354-4357) in view of Ma et al. (The J of Biol. Chem, 283, 6, pp 3418-23, 2008), further in view of Abou Ghalia et a!. (Clinical Biochemistry, 33, 8, 657~ 662, 2000) and further in view of Faircloth et aL (US 8258098).
Thompson, Zhao, Ma 2008 and Abou Ghalia teachings as above.
The references do not teach administering a therapeutically effective amount of an activator of AKR1B10 enzyme.
Faircloth teaches combination therapy in treating cancers such as breast cancer, lung cancer etc. with bortezomib (see claims 1, 2, 13). Bortezomib is used as an adjuvant in the anti-cancer treatment.
From the teachings of Faircloth, a person of ordinary skill in the art before the effective riling date or the invention would have found it obvious that bortezomib is used as an adjuvant in the anti-cancer treatment in cancer therapy. A person of ordinary skill in the art would have found it obvious to add a therapeutically effective amount of bortezomib in combination with diacetyl for the treatment of cancer. As to the activator of AKR1 B 10 enzyme level or activity, it is the inherent property of bortezomib.
From the combined teachings of the prior art one of ordinary skill in the art would have been motivated to use diacetyl and bortezomib in the treatment of cancer to derive synergistic or additive therapeutic benefits. Administration of the same agent, here diacetyl to treat cancer will function as a substrate for AKR1B10.
As to the therapeutically effective amount, Thompson teaches therapeutically effective amount of the agent, tricarboxylate transporter inhibitor, e.g. 2, 3-butanedione for the treatment of cancer. Also taught is that dosage range would be from about 1- 3000 mg for the treatment of cancer or for inducing apoptosis in cancer cells. The instant specification in [0018] teach "a therapeutically effective amount" refers to an amount of an agent that provides the desired biological, therapeutic, and/or prophylactic result. That result can be reduction, amelioration, palliation, lessening, delaying, and/or alleviation of one or more of the signs, symptoms, or causes of a disease in a patient, or any other desired alteration of a biological system. Also taught is that the inhibitor of AKR1B10 enzyme level/activity can be administered at a fixed dose or in a mg/kg dose. For e.g. 1 mg/kg dose is administered to 70 kg human that would be 70 mg. Thompson teaches therapeutically effective amount, further teaches 1-3000 mg which falls within the amount taught by the instant specification. Administration of the same agent (diacetyl) to the same set of subjects (e.g. breast cancer subjects) would result in substantially the same pharmacological effects, e.g. 'said administration results in increased oxidative stress in one or more of said cancer cells' as claimed.
Administration of the same agent, here diacetyl to treat cancer will function as a substrate for AKR1B10.
As to the activator of AKR1B 10 enzyme level or activity, it is the inherent property of bortezomib and will have the same pharmacological effects upon administration to the same set of cancer subjects. Claims 3, 8 would have been obvious over the combined prior art teachings. As to claims 9-10, 17-18, radiation therapy is well known for the treatment of cancers and as an adjuvant therapy.
 
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2007/0259956), CAS Registry (1984), Zhao et al. (European Journal of Medicinal Chemistry, 2010, vol. 45, pp. 4354-4357), Ma et al. (The J of Biol. Chem, 283, 6, pp 3418-23, 2008), further in view of Faircloth et al. (US 8258098) and further in view of Bailey (Chemico-Biological Interactions, 1998, vol. 111-112, pp. 239-254).
Thompson, Zhao, Ma 2008, Abou Ghalia and Faircloth teachings as above.
The references do not teach further administering an inhibitor of reduced glutathione (GSH) such as BSO (claim 5) or the measurement of GSH levels and GSH levels have decreased.
Bailey teach that butathione-sulfoximine (BSO) is a potent specific inhibitor of GSH that significantly enhances the cytotoxicity of many cytotoxic agents (see abstract) and should be considered to be combined with additional cytotoxic agents (see page 252, last paragraph). Bailey in the abstract teaches that the depletion of intracellular level of GSH by BSO significantly enhances the cytotoxicity of many cytotoxic agents. The measurement of GSH levels patients is disclosed by Bailey (See p 243, Fig. 2).
One skilled in the art before the effective filing date of the invention would have found it obvious to further administer BSO because it is a potent specific inhibitor of GSH that significantly enhances the cytotoxicity of many cytotoxic agents (see abstract) and should be considered to be combined with additional cytotoxic agents (see page 252, last paragraph). From the teachings of the references above a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. Thus claims 5, 6 would have been obvious over the prior art teachings.

Note: The prior art made of record and not relied upon is considered pertinent to
Riddick et al. (Biochemical Pharmacology, 1967, vol. 16, pp. 239-248) teach L- and D glyceraldehyde has been demonstrated to have oncolytic activity in vivo on tumors in mice. Zhao as above teach glyceraldehydes are AKR1B10 substrates. 

					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627